Citation Nr: 0819054	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected type II 
diabetes mellitus. 

3.  Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, to include as 
secondary to service-connected type II diabetes mellitus. 

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
due to exposure to an herbicide agent and as secondary to 
service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefits sought on 
appeal.  

The veteran testified at a January 2008 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board notes that during the veteran's January 2008 Board 
hearing, the veteran and his representative indicated that it 
was their understanding that the issue of entitlement to 
service connection for erectile dysfunction was in appellate 
status.  In a November 2004 notice of disagreement, the 
veteran raised the issue of service connection for loss of a 
creative organ secondary to diabetes mellitus.  A claim for 
service connection for loss of a creative organ had not been 
previously raised and had not been adjudicated by the RO.  
The RO denied service connection for erectile dysfunction in 
an April 2007 rating decision.  A notice of disagreement to 
the April 2007 rating decision has not been received to date.  
Therefore, the issue of service connection for erectile 
dysfunction is not on appeal before the Board.  

The issues of entitlement to service connection for (1) 
coronary artery disease, to include as secondary to service-
connected type II diabetes mellitus, (2) peripheral vascular 
disease, to include as secondary to service-connected type II 
diabetes mellitus, and (3) peripheral neuropathy of the 
bilateral lower extremities, to include as due to exposure to 
an herbicide agent, and as secondary to service-connected 
type II diabetes mellitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a psychiatric disorder, to include 
PTSD, which is etiologically related to active service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

August 2006 and April 2007 letters provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing the fully 
compliant notice in August 2006 and April 2007.  The RO 
readjudicated the case in an August 2007 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review of his claim for PTSD.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

Service treatment records, including a March 1970 separation 
examination, do not reflect any psychiatric problems in 
service.  The veteran's Form DD 214 shows that he received 
the National Defense Service Medal, Vietnam Service Metal, 
Vietnam Campaign Medal, Bronze Star Medal in recognition of 
meritorious service, and Good Conduct Medal.  His personnel 
records show that he served as an ammo handler, radio 
telephone operator, chart operator, and with the Fire 
Direction Center Computer.  The veteran was in Vietnam from 
March 1969 to March 1970.

The veteran described witnessing the death of two friends in 
a direct rocket attack in October 1969.  Because evidence of 
record showed that the veteran's unit was exposed to mortar 
and rocket attacks, the RO conceded the veteran's stressors 
in an August 2006 statement of the case.  Although evidence 
of record corroborates his claimed stressor, in the instant 
case, there is no confirmed diagnosis of PTSD or other 
psychiatric disorder which conforms to the DSM-IV criteria as 
required by 38 C.F.R. § 4.125(a).  

VA and private treatment records do not reflect any current 
psychiatric diagnoses.  VA PTSD screenings completed in March 
2005 and July 2007 were negative. The Board notes that the RO 
referenced a doctor's statement indicating a prior diagnosis 
of bipolar disorder; this statement, however, was in 
reference to another patient, and appears to have been 
misfiled in the veteran's claims folder.  The veteran is not 
shown to have a diagnosis of bipolar disorder.  During the 
veteran's Board hearing, he indicated that he did not have a 
diagnosis of bipolar disorder and was not receiving any 
current psychiatric treatment.

A September 2004 VA psychiatric examination further shows 
that the veteran did not meet the DSM-IV criteria for PTSD or 
other psychiatric disorder.  The veteran was interviewed and 
his claims file was reviewed.  The examiner found that it did 
not appear that the veteran met the full criteria for PTSD; 
symptoms reported at a minimal degree of severity were 
suggestive of no diagnosis.  Psychometric testing was also 
completed.  The veteran was given the Minnesota Multiphasic 
Personality Inventory (MMPI 2).  The veteran had no 
elevations on the PTSD scales an overall showed a relatively 
healthy profile from a psychological standpoint.  The veteran 
had no DSM-IV Axis I diagnosis.  The examiner stated that the 
veteran met no criteria for PTSD or other Axis I diagnosis 
that could be attributed to his time in country.  The veteran 
had no Axis I or Axis II diagnosis attributable to any event 
across his life span; he had been a productive and successful 
individual both personally and in terms of his gainful 
activity. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  As 
the veteran is not shown to have a current psychiatric 
disorder, to include PTSD, the Board finds that service 
connection is not warranted.  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the veteran's January 2008 Board hearing, he indicated 
that he received most of his health care through Dr. M.N., a 
private physician.  The veteran indicated that he had current 
diagnoses of peripheral neuropathy and peripheral vascular 
disease and that he was prescribed medication for treatment 
of such.  In a February 2008 statement, Dr. M.N. indicated 
that the veteran's diabetes mellitus was a contributing 
factor for coronary artery disease, peripheral neuropathy, 
and peripheral arterial vascular disease.  Treatment records 
from Dr. M.N. dated from 1996 to 2003 have been associated 
with the claims file.  The RO should obtain any outstanding 
treatment records from Dr. M.N. and should associate them 
with the claims file.  

The veteran contends that his disabilities are secondary to 
service-connected type II diabetes mellitus.  Secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a) (2007).  38 C.F.R. 
§ 3.310 was recently amended.  71 Fed. Reg. 52744 (Sept. 7, 
2006).  The Board notes that VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection, 
effective October 10, 2006.  The intent, in part, was to 
conform the regulation to Allen v. Brown, 7 Vet. App. 439 
(1995), the United States Court of Appeals for Veterans 
Claims (CAVC) decision that clarified the circumstances under 
which a veteran may be compensated for an increase in the 
severity of an otherwise nonservice-connected condition 
caused by aggravation from a service-connected condition.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. See 38 C.F.R. 
§ 3.310 (2007).  The Board notes, however, as the earlier 
version of the regulation is more favorable to the veteran, 
the new version of the regulation will not be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In any event, 
the regulatory amendment cannot be applied prior to its 
effective date in October 2006.  38 U.S.C.A. § 5110(g) (West 
2002).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
this case, a February 2008 opinion from Dr. M.N. indicates 
that the veteran's claimed disabilities were aggravated by 
service-connected diabetes mellitus.  The veteran was 
afforded VA examinations in September 2004 and July 2007.  VA 
examiners found that coronary artery disease was "not caused 
by or a result of" diabetes mellitus.  VA examiners found no 
evidence of peripheral arterial vascular disease or 
peripheral neuropathy.  Although the VA examinations indicate 
that coronary artery disease was not caused by diabetes 
mellitus, the VA opinions did not address whether coronary 
artery disease was aggravated by diabetes mellitus.  Based on 
the foregoing, the Board finds that a VA examination is 
necessary to determine if coronary artery disease was 
aggravated by service-connected diabetes mellitus.

The veteran has identified current treatment for peripheral 
vascular disease and peripheral neuropathy.  After all 
available evidence has been associated with the claims file, 
if the RO finds that the additional treatment records reflect 
a diagnosis of peripheral vascular disease and/or peripheral 
neuropathy, the veteran should be afforded a VA examination 
to determine if peripheral vascular disease and/or peripheral 
neuropathy are due to, the result of, or aggravated by 
service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should obtain all outstanding 
treatment records from Dr. M.N. and should 
associate them with the claims file.  If 
the search for such records has negative 
results, the RO should notify the veteran 
and place a statement to that effect in the 
veteran's claims file.

2.  After all available evidence has been 
associated with the claims file; the RO 
should refer the case for a VA examination 
in the appropriate specialty to determine 
if the veteran's coronary artery disease 
is secondary to, including on the basis of 
aggravation, service-connected diabetes 
mellitus.  The claims folder should be 
made available to the examiner for review 
prior to examination.  The examiner should 
review the entire claims file, to include 
private treatment records from Dr. M.N.  

a).  The examiner should state whether it 
is at least as likely as not that coronary 
artery disease is due to, the result of, 
or aggravated by the veteran's service-
connected type II diabetes mellitus.

The RO should review the evidence and 
determine if a VA examination is necessary 
to address service-connection for 
peripheral vascular disease and/or 
peripheral neuropathy.  If the RO finds 
that a VA examination is warranted, the 
examiner should respond to the following:

b).  state whether it is at least as 
likely as not that the veteran has 
peripheral vascular disease that is due 
to, the result of, or aggravated by the 
veteran's service-connected type II 
diabetes mellitus.

c).  state whether it is at least as 
likely as not that the veteran has 
peripheral neuropathy that is due to, the 
result of, or aggravated by the veteran's 
service-connected type II diabetes 
mellitus.  

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner should provide a rationale 
for his or her opinion with references to 
the evidence of record, and should 
specifically address findings from private 
treatment records from Dr. N.M.  

The RO must review the examination 
report(s) to ensure that it is in complete 
compliance with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


